CHRISTIAN, Judge.
The offense is transporting intoxicating liquor; the punishment, confinement in the penitentiary for three years.
The judgment of the court recites that appellant pleaded not guilty to the. charge contained in the indictment. Looking to the charge of the court, we find that the jury were advised that appellant had pleaded guilty and had been properly admonished by the court as to the consequences of such plea. The jury were instructed in the charge to find the appellant guilty and to assess his punishment at any term of years not less than one nor more than five. It is apparent that the judgment of the court fails to follow the charge. If appellant entered a plea of guilty it was necessary that the judgment should affirmatively show that *195the trial court properly admonished him as to the consequences of such plea and that the court had passed on the question of the sanity of appellant and had found him sane. In Coleman v. State, 35 Texas Crim. Rep., 404, 33 S. W., 1083, this court, in discussing a similar question, said: “In our opinion, however, this is a matter which must be presented to the court, and the court must make its findings thereon, and this must be entered of record in connection with the plea of guilty. These prerequisites to the validity of the plea, and the acceptance thereof by the court, are indispensable, and must be made manifest of record.” It is provided in article 501, C. C. P., that if the accused plead guilty he shall be admonished by the court of the consequences, and that no such plea shall be received unless it plainly appears that the accused is sane and is uninfluenced by any consideration of fear, or by any persuasion or delusive hope of pardon prompting him to confess his guilt. In Evers v. State, 32 Texas Crim. Rep., 283, 22 S. W., 1019, 1020, this court, speaking through Judge Davidson, said: “The record does not show that at or prior to entering his plea of guilty the defendant was ‘admonished by the court of the consequences,’ as required by the statute; nor does it appear that he was sane, and ‘uninfluenced by any consideration of fear, or by any persuasion or delusive hope of pardon, prompting him to confess his guilt.’ * * * The requirements of articles 518 and 519 are mandatory.” In Taylor v. State, 88 Texas Crim. Rep., 470, 227 S. W., 679, 684, in an opinion by Judge Lattimore, this court said: “The act of pleading guilty to the commission of a crime, a felony, which involves disgrace and heavy penalties, is so against his interest that it pleased the merciful framers of our laws to assume that a man would not do so in his right mind, and when free from hostile influences. So that the inquiry in such case is confined to the time of the plea and is only for the court. Hence it has always been held necessary that the judgment in such case should affirmatively show that the trial court had passed on this question and found the accused sane, as a prerequisite to accepting such plea. Sanders v. State, 18 Texas App., 372; Saunders v. State, 10 Texas App., 336; Wallace v. State, 10 Texas App., 407; Frosh v. State, 11 Texas App., 280; Harris v. State, 17 Texas App., 559; Burton v. State, 33 Texas Crim. Rep., 138, 25 S. W., 782; Coleman v. State, 35 Texas Crim. Rep., 404, 33 S. W., 1083. If appellant did not plead guilty then the charge of the court was fundamentally erroneous in instructing the jury to find appellant guilty. Hence it is obvious that the failure of the judgment to follow the charge of the court leaves the record in such condition that a reversal must follow.
The judgment is reversed and the cause remanded.

Reversed and remanded.

The foregoing opinion of the Commission of Appeals has been exam*196ined by the Judges of the Court of Criminal Appeals and approved by the Court.